Citation Nr: 1144054	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date before April 2, 1990, for the grant of service connection for coronary artery disease, status post coronary artery bypass surgery, as secondary to service-connected partial thyroidectomy with thyroid replacement and exophthalmia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from July 1946 to December 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The original claim for VA disability compensation for coronary artery disease was received at the RO on December 26, 1979.  

2.  The Veteran did not submit evidence to support the claim of service connection for coronary artery disease requested by the RO within a year after the request, dated January 14, 1980.  

3.  The Veteran filed a new claim of service connection for coronary artery disease, which was received at the RO on April 2, 1990.  










CONCLUSION OF LAW

The criteria for an effective date earlier than April 2, 1990, for the grant of service connection for coronary artery disease, status post coronary artery bypass surgery, as secondary to service connected partial thyroidectomy with thyroid replacement and exophthalmia have not been met.  38 U.S.C.A. § 5100 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. § 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

On the claim for an earlier effective date, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was not provided with a pre-adjudication, content-complying VCAA notice.  However, as the claim for service connection has been granted and an effective date has been assigned, the claim has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Further, he was provided a letter in March 2006 that included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, notice was given that related to the downstream elements (i.e., disability rating and effective dates) for his claim.  See Dingess, 19 Vet. App. at 487 (general VCAA notice must be given of downstream elements).

Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As there is no indication of the existence of additional evidence to substantiate the claim on appeal, no further assistance to the Veteran is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date Criteria

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).  


Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

Analysis

The Veteran contends that he is entitled to the effective date of December 26, 1979, for coronary artery disease, status post coronary artery bypass surgery, as secondary to service connected partial thyroidectomy with thyroid replacement and exophthalmia, the date that he first filed a claim for service connection for coronary artery disease.  

In January 1980, the RO sent the Veteran a letter requesting additional evidence to support his claim.  The letter included the provision that the evidence must be received by VA within one year from the date of the letter, otherwise, benefits, if entitled, would not be paid prior to the date of receipt of the evidence.  

No evidence was received by the RO after January 1980 until the Veteran filed a new claim for service connection for coronary artery disease on April 2, 1990.  As evidence requested in connection with the Veteran's original claim for service connection was not furnished to the RO within 1 year after the date of the request, the claim was abandoned.  



The Veteran's new claim for service connection for coronary artery disease was filed on April 2, 1990.  This claim was filed after the expiration of one year following the January 1980 letter from the RO.  Therefore, as benefits were established for coronary artery disease, status post coronary artery bypass surgery, as secondary to service connected partial thyroidectomy with thyroid replacement and exophthalmia, the effective date is the date of the new claim, April 2, 1990.  

For these reasons, the Board finds no legal basis for awarding service connection for coronary artery disease, status post coronary artery bypass surgery, as secondary to service connected partial thyroidectomy with thyroid replacement and exophthalmia earlier than April 2, 1990.  38 U.S.C.A. § 5110(a).  

As the preponderance of the evidence is against the claim for an effective date earlier than April 2, 1990, for the grant of service connection for coronary artery disease, status post coronary artery bypass surgery, as secondary to service connected partial thyroidectomy with thyroid replacement and exophthalmia, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than April 2, 1990, for the grant of service connection for coronary artery disease, status post coronary artery bypass surgery, as secondary to service connected partial thyroidectomy with thyroid replacement and exophthalmia is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


